DETAILED ACTION
This is a response to the Amendment to Application # 16/509,573 filed on December 2, 2021 in which claims 1, 9, and 10 were amended.  

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on December 2, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 10, 2022 complies with the provisions of 37 C.F.R. § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-7, 9-18, and 20 are pending, of which claims 1-7, 9-18, and 20 are rejected under 35 U.S.C. § 112(a); claims 4-7 and 12-17 are rejected under 35 U.S.C. § 112(b); claims 1, 2, 7, 9, 10, 18, and 20 are rejected under 35 U.S.C. § 102(a)(1); and claims 3-6 and 11-17 are rejected under 35 U.S.C. § 103.

Drawings
Figs. 1, 2B, 3A, and 3B appear to be color photographs. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 C.F.R. § 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 C.F.R. § 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 C.F.R. § 1.84(b)(2).

Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7, 9-18, and 20 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  

Regarding claims 1, 9 and 10, Applicant has not pointed out where the new or amended claim is supported, nor does there appear to be a written description of the claim limitation “wherein the first input mode and the second input mode can be switched while the input is received” (emphasis added) in the application as filed. See Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) and MPEP § 2163(II)(A). Although Applicant stated in the Remarks dated June 10, 2020 that support for this amendment could be found at Spec. ¶ 38, this paragraph merely states that the input modes can be switched but makes no mention that this switch occurs “while the input is received.” Further, after searching the specification, the examiner was unable to locate any such disclosure within the specification. 
Additionally, Applicant has not pointed out where the new or amended claim is supported, nor does there appear to be a written description of the claim limitation “the processor ends displaying the background image appearing in a keyboard display area on the screen of the display while still displaying the keyboard” (emphasis added) in the application as filed. In the Remarks filed October 18, 2021, Applicant provides no indication of where support for this limitation may be located, nor can the examiner find any such support.
Therefore, claims 1, 9, and 10 fail to comply with 35 U.S.C. § 112(a).

Regarding claims 2-7, 11-18, and 20, these claims depend from claim 1 and, therefore, inherit the rejection of that claim. 

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-7 and 12-17 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 4, 12, and 13, these claims include the limitation “the second input mode is a mode to receive the change input for changing a playback speed, pausing a playback, or resuming the playback for changing the display form of the background image.” (Emphasis added). This limitation is subject to three, mutually exclusive interpretations. First, this limitation may be interpreted as “for changing the display form of the background image” applying to only the “resuming” function. Second, because of the structure of this list, the “for changing the display form of the background image” may also be imputed to the other list elements, meaning that the clause “for changing the display form of the background” would apply to each of changing a playback speed, pausing a playback, and resuming the playback. Third, this limitation may be interpreted as a mere statement of intended use and, thus, receive no patentable weight.1 “[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). See also Ex parte McAward, Appeal 2015-006416 (PTAB 2017) (precedential) (affirming the holding in Ex parte Miyazaki).
Further, the examiner is also unable to determine the meaning of this limitation because it does the act of “resuming” is not normally associated with the action of changing the display form of a background image. Therefore, this limitation is further indefinite for this reason. 
	

Regarding claims 6 and 14, these claims use the term “telop,” which is subject to two, mutually exclusive interpretations. First, it may be interpreted as multifunction, four-channel project-all slide projector developed by the Gray Research & Development Company. Second, it may be interpreted as indicating text superimposed on a screen, such as captions, subtitles, or scrolling tickers. “[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). See also Ex parte McAward, Appeal 2015-006416 (PTAB 2017) (precedential) (affirming the holding in Ex parte Miyazaki).

Regarding claims 7 and 16, these claims include the limitation “the processor displays the key image in an unviewable manner on the screen of the display.” The examiner cannot determine the metes and bounds of this limitation because when the key image is displayed, it is, by definition, “viewable.” Therefore, the examiner cannot determine how the displayed key image can be “unviewable,” since it is being display. Therefore, this limitation is indefinite. 

Regarding claims 5 and 14-17, these claims depend from at least one of the above claims and, therefore, inherit the rejection of that claim.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7 9, 10, 18, and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Heintze, US Publication 2010/0281410 (hereinafter Heintze).

Regarding claim 1, Heintze discloses a terminal with a non-transitory computer readable medium comprising an input device, the terminal comprising “a touchscreen panel configured to receive an input corresponding to a pressed position on a screen of a display via a pressed position detector; a processor coupled to a memory and the touchscreen panel” (Heintze ¶¶ 43-44 and Fig. 4, Element 420 and ¶ 55) by displaying a keyboard on a display that is capable of receiving input from the user via a press action. Heintze continues that that the user may “touch-tap” the display to perform these actions, indicating that it is a touchscreen. Additionally, Heintze discloses “wherein the processor is configured to: display a key image associated with a keyboard on the screen of the display in a manner superimposed on a background image” (Heintze ¶ 44 and Fig. 4) by displaying the key with background graphical images. Additionally, Heintze discloses “set, in response to the input received by the processor, an input mode to a first input mode to receive the input as a character input based on the key image and to a second input mode to receive the input as a change input for changing a display form of the background image” (Heintze ¶¶ 23-24 and Fig. 1B) where the first input mode receives character input based on the key image, such as ‘Q’ or ‘’,’ and the second input mode changes the display of the background image based on the application running. Further, Heintze discloses “wherein the first input mode and the second input mode can be switched while the input is received” (Heintze ¶¶ 45) where the input mode changes while the user is dragging the key. Finally, Heintze discloses “wherein, when the processor detects an input operation intended for ending the character input, the keyboard ends the character input, and the processor ends displaying the background image appearing in a keyboard display area on the screen of the display while still displaying the keyboard” (Heintze ¶ 25) where the user selects a graphing application that ends the character input by replacing the ‘Q’ background image with a graphing control background image while maintaining the display of the keyboard.

Regarding claim 2, Heintze discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Heintze discloses “wherein the first input mode is a mode to receive no input for changing the display form of the background image, and the second input mode is a mode to receive no character input based on the key image” (Heintze ¶¶ 23-24) where the first input mode receives character input (i.e., no input for changing the display form) and the second input mode is a game or graphing application that receives a shortcut (i.e., no character image) based on the key image.

Regarding claim 7, Heintze discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Heintze discloses “wherein when the processor sets the second input mode, the processor displays the key image in an unviewable manner on the screen of the display” Heintze ¶ 45) where the key image character “Q” is replaced, making it unviewable.

Regarding claim 9. Heintze discloses an input device control method implementable by a computer, the method comprising “receiving an input corresponding to a pressed position on a screen of a display” (Heintze ¶¶ 43-44 and Fig. 4, Element 420) by displaying a keyboard on a display that is capable of receiving input from the user via a press action. Additionally, Heintze discloses “displaying a key image associated with a keyboard on the screen of the display in a manner superimposed on a background image” (Heintze ¶ 44 and Fig. 4) by displaying the key with background graphical images. Further, Heintze discloses “setting, in response to the received input, an input mode to a first input mode to have the received input as a character input based on the key image and to a second input mode to have the received input as a change input for changing a display form of the background image in accordance with the received input” (Heintze ¶¶ 23-24 and Fig. 1B) where the first input mode receives character input based on the key image, such as ‘Q’ or ‘’,’ and the second input mode changes the display of the background image based on the application running. Moreover, Heintze discloses “wherein the first input mode and the second input mode can be switched while the input is received” (Heintze ¶¶ 45) where the input mode changes while the user is dragging the key Finally, Heintze discloses “wherein, when the processor detects an input operation intended for ending the character input, the keyboard ends the character input, and the processor ends displaying the background image appearing in a keyboard display area on the screen of the display while still displaying the keyboard” (Heintze ¶ 25) where the user selects a graphing application that ends the character input by replacing the ‘Q’ background image with a graphing control background image while maintaining the display of the keyboard.

Regarding claim 10, it merely recites an input device control program stored in a non-transitory computer readable medium for performing the method of claim 9. The input device control program stored in a non-transitory computer readable medium comprises computer software modules for performing the various functions. Heintze comprises computer software modules for performing the same functions. Thus, claim 10 is rejected using the same rationale set forth in the above rejection for claim 9.

Regarding claim 18, Heintze discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Heintze discloses “wherein the processor is further configured to: activate the keyboard when the character input is selected.” (Heintze ¶ 17). Further, Heintze discloses “the keyboard determines the background image” (Heintze ¶ 20) by indicating that the keyboard controls the background image. Finally, Heintze discloses “generate a composite image by superimposing the key image on the background image; and display the composite image on the screen of the display” (Heintze ¶ 45) by generating and displaying a composite image of the key image with the bomb graphical image.

Regarding claim 20, Heintze discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Heintze discloses “wherein in either the first input mode or the second input mode, the processor also displays, in an input character display area, a string of characters currently being input” (Heintze ¶ 37) where the display area includes a URL string being entered.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 12, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Heintze in view of Srivastava et al., US Publication 2009/0027346 (hereinafter Srivastava), as cited on the Notice of References Cited dated May 12, 2020.

Regarding claim 4, Heintze discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Heintze does not appear to explicitly disclose “wherein when the background image is a moving image, the second input mode is a mode to receive the change input for changing a playback speed, pausing a playback, or resuming the playback for changing the display form of the background image.”
However, Srivastava “wherein when the background image is a moving image” (Srivastava ¶ 52) where the image is an animated (i.e., moving) image. Further, Srivastava discloses “the second input mode is a mode to receive the change input for changing a playback speed, pausing a playback, or resuming the playback for changing the display form of the background image” (Srivastava ¶ 52) where the second input node selects an animation that moves (i.e., resumes playback) with the user’s ringtone.
Heintze and Srivastava are analogous art because they are from the “same field of endeavor,” namely that of systems for displaying images on keyboards. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Heintze and Srivastava before him or her to modify the image of Heintze to include the moving images of Srivastava.
The motivation for doing so would have been to improve the customizability of the device, thereby increasing user satisfaction. (Srivastava ¶ 52). 

Regarding claim 5, the combination of Heintze and Srivastava discloses the limitations contained in parent claim 4 for the reasons discussed above. In addition, the combination of Heintze and Srivastava discloses “wherein the background image is an image associated with moving image content distributed by an external device and streamed” (Srivastava ¶ 67) where the background image may be a streamed advertisement.

Regarding claim 6, Heintze discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Heintze does not appear to explicitly disclose “wherein the background image is an image associated with a telop.”
However, Srivastava discloses “wherein the background image is an image associated with a telop” (Srivastava ¶ 63 and Fig. 22) where the logo is superimposed, making it a telop within one of the two possible interpretations of this term.
Heintze and Srivastava are analogous art because they are from the “same field of endeavor,” namely that of systems for displaying images on keyboards. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Heintze and Srivastava before him or her to modify the image of Heintze to include the telop of Srivastava.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). Heintze differs from the claimed invention by including a non-telop image in place of the claimed telop image. Further, Srivastava teaches that using telop images in the same manner as Heintze uses non-telop images was well known in the art. One of ordinary skill in the art could have predictably substituted the telop image of Srivastava for non-telop image of Heintze because both are merely images.
	
	
Regarding claim 12, Heintze discloses the limitations contained in parent claim 2 for the reasons discussed above. In addition, Heintze does not appear to explicitly disclose “wherein when the background image is a moving image, the second input mode is a mode to receive the change input for changing a playback speed, pausing a playback, or resuming the playback for changing the display form of the background image.”
However, Srivastava  discloses “wherein when the background image is a moving image” (Srivastava ¶ 52) where the image is an animated (i.e., moving) image. Further, Srivastava discloses “the second input mode is a mode to receive the change input for changing a playback speed, pausing a playback, or resuming the playback for changing the display form of the background image” (Srivastava ¶ 52) where the second input node selects an animation that moves (i.e., resumes playback) with the user’s ringtone.
Heintze and Srivastava are analogous art because they are from the “same field of endeavor,” namely that of systems for displaying images on keyboards. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Heintze and Srivastava before him or her to modify the image of Heintze to include the moving images of Srivastava.
The motivation for doing so would have been to improve the customizability of the device, thereby increasing user satisfaction. (Srivastava ¶ 52). 

Regarding claim 14, the combination of Heintze and Srivastava discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, the combination of Heintze and Srivastava discloses “wherein the background image is an image associated with a telop” (Srivastava ¶ 63 and Fig. 22) where the logo is superimposed, making it a telop within one of the two possible interpretations of this term.

Regarding claim 15, the combination of Heintze and Srivastava discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, the combination of Heintze and Srivastava discloses “wherein when the processor sets the second input mode, the processor displays the key image in an unviewable manner on the screen of the display” Heintze ¶ 45) where the key image character “Q” is replaced, making it unviewable.

Regarding claim 16, the combination of Heintze and Srivastava discloses the limitations contained in parent claim 6 for the reasons discussed above. In addition, the combination of Heintze and Srivastava discloses “wherein when the processor sets the second input mode, the processor displays the key image in an unviewable manner on the screen of the display” Heintze ¶ 45) where the key image character “Q” is replaced, making it unviewable.

Regarding claim 17, the combination of Heintze and Srivastava discloses the limitations contained in parent claim 14 for the reasons discussed above. In addition, the combination of Heintze and Srivastava discloses “wherein when the processor sets the second input mode, the processor displays the key image in an unviewable manner on the screen of the display” Heintze ¶ 45) where the key image character “Q” is replaced, making it unviewable.

Claims 3, 11, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Heintze in view of Takiguchi et al., US Publication 2016/0062568 (hereinafter Takiguchi).

Regarding claim 3, Heintze discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Heintze does not appear to explicitly disclose “wherein the second input mode is a mode to receive the change input to enlarge or reduce the background image for changing the display form of the background image.” 
However, Takiguchi discloses a method for displaying background images “wherein the second input mode is a mode to receive the change input to enlarge or reduce the background image for changing the display form of the background image.” (Takiguchi 97).
Heintze and Takiguchi are analogous art because they are from the “same field of endeavor,” namely that of systems for displaying background images. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Heintze and Takiguchi before him or her to modify the background image controls of Heintze to include the ability to expand or reduce the images of Takiguchi.
The motivation for doing so would have been the size of the image is known to affect the performance of the device and allowing the user to adjust the size can improve device performance. (Takiguchi ¶ 97). 

Regarding claim 11, Heintze discloses the limitations contained in parent claim 2 for the reasons discussed above. In addition, Heintze discloses “wherein the second input mode is a mode to receive the change input to enlarge or reduce the background image for changing the display form of the background image.”
However, Takiguchi discloses a method for displaying background images “wherein the second input mode is a mode to receive the change input to enlarge or reduce the background image for changing the display form of the background image.” (Takiguchi 97).
Heintze and Takiguchi are analogous art because they are from the “same field of endeavor,” namely that of systems for displaying background images. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Heintze and Takiguchi before him or her to modify the background image controls of Heintze to include the ability to expand or reduce the images of Takiguchi.
The motivation for doing so would have been the size of the image is known to affect the performance of the device and allowing the user to adjust the size can improve device performance. (Takiguchi ¶ 97).

Regarding claim 13, the combination of Heintze and Takiguchi discloses the limitations contained in parent claim 3 for the reasons discussed above. In addition, the combination of Heintze and Takiguchi discloses “wherein when the background image is a moving image” (Takiguchi ¶ 33) where the image is an animated (i.e., moving) image. Further, the combination of Heintze and Takiguchi discloses “the second input mode is a mode to receive the change for changing a playback speed, pausing a playback, or resuming the playback for changing the display form of the background image” (Takiguchi ¶ 93) where the second input changes the playback speed.

Response to Arguments
Applicant’s arguments filed October 18, 2021, with respect to the rejection of claims 1-7, 9-18, and 20 under 35 U.S.C. §§ 102(a)(1) and 103 (Remarks 7-14) have been considered but are moot in view of the new grounds of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Young et al., US Publication 2010/0293499, , System and method for applying background images to keyboards.
Itoh et al., US Publication 2015/0007088, , System and method for applying background images to keyboards.
Sun, US Publication 2015/0317075, , System and method for applying background images to keyboards.
Paek et al., US Publication 2017/0206003, , System and method for applying background images to keyboards.
Lee et al., US Publication 2017/0308293, , System and method for applying background images to keyboards.
Norwalk et al., US Publication 2017/0351341, , System and method for applying background images to keyboards.
Nagel et al., US Publication 2019/0035115, System and method for applying background images to keyboards. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009).